         IN THE UNITED STATES DISTRICT COURT FOR THE
                WESTERN DISTRICT OF MISSOURI
                      WESTERN DIVISION

JUSTIN D. WATSON                   )
                                   )
Petitioner,                        )
                                   )
 v.                                ) Case No. 19-00786-CV-W-HFS
                                   ) Crim. Case 17-00103-CR-HFS
UNITED STATES OF AMERICA           )
                                   )
Respondent.                        )


                                ORDER


      Petitioner has filed a motion seeking to set aside the

judgment in this case pursuant to 28 U.S.C. § 2255. Specifically,

defendant contends that his conviction under Count Two for using

a firearm during and in relation to a “crime of violence” in

violation of 18 U.S.C. § 924(c)(1)(A), with the underlying “crime of

violence” being conspiracy to commit kidnapping.




      Case 4:19-cv-00786-HFS Document 5 Filed 09/09/20 Page 1 of 3
       The Government concedes that defendant’s conviction and

sentence as to Count Two violates the Supreme Court’s ruling in

United States v. Davis, 139 S.Ct. 2319 (2019), and is invalid.

       Accordingly, it is hereby

       ORDERED that defendant’s motion to set aside judgment

(Doc. 2) is GRANTED. The judgment as to Count Two is VACATED

and the conviction is DISMISSED. It is further

       ORDERED that the Probation Office prepare an addendum to

the presentence investigation report, within sixty days, addressing

any changes to the advisory Sentencing Guidelines calculations. A

hearing for re-sentencing on Count One shall be scheduled when

appropriate.


                                    s/ HOWARD F. SACHS
                                    HOWARD F. SACHS
                                    UNITED STATES DISTRICT JUDGE

September 9, 2020

Kansas City, Missouri




      Case 4:19-cv-00786-HFS Document 5 Filed 09/09/20 Page 2 of 3
Case 4:19-cv-00786-HFS Document 5 Filed 09/09/20 Page 3 of 3
